Mr. Justice Cartwright delivered the opinion of the court: Leave having been granted, an information was filed in this court requiring the respondent, Elmer J. Mohan, to show cause why his name should not be stricken from the roll of attorneys of the court. Issues of fact were made by his answer, which were referred to a commissioner, who took the evidence and reported the same with his conclusion that the relator had failed to prove the charges set forth in the information, and he recommended that the rule be discharged. The relator, Edward Manning, had very little financial means. He was married and had no children. His wife owned a house and lot in the city of Streator worth about $2800, which was the homestead and was subject to small mortgages to the Home Building and Loan Association of Streator. The law firm of Butters & Clark, of Ottawa, were attorneys for the relator, having tried a suit for him and given him counsel in his affairs. In pursuance of a consultation with the relator, Roger H. Clark, one of the firm, on January 11, 1917, procured relator’s wife to sign and acknowledge a deed to the relator of the Streator property at the hospital where she was a patient. He advised her to retain the deed until her death should be imminent, and when that event should be expected by her to deliver the deed to her husband. She retained the deed in accordance with the advice given her, but delivered it not long before her death, on February 17, 1920. There were some judgments against the relator and he desired to secure a loan of $1000 from the building and loan association. The respondent, Elmer J. Mohan, was an attorney in the office of Butters & Clark, and when the loan was secured he was employed by the relator to obtain releases of the judgments which would be liens on the property. The loan of $1000 was obtained, and the amount of the mortgages on the premises, amounting to about $400, was retained by the loan association, and the balance, about $600, was paid to the relator. The respondent compromised or settled the judgments and rendered an account to the relator, consisting of these items: Union National Bank of Streator $86, D. J. Spensor costs $6.25, J. F. Condren $25, J. F. Buchner $3.80, G. M. Reynolds $24.85, amounting to $145.90. He made a charge of $165 attorney’s fees and enclosed his check for $89.10 to balance the account. The charge in the information was that the conduct of the respondent was unprofessional, contrary to his agreement made when he received the $400, and such as to show that he was not a proper person to hold the license of this court to practice law. The relator testified that he was first introduced to the respondent on March 1, 1920, at the oEce of Butters & Clark, who recommended the respondent to attend to his business; that he gave to the respondent the deed from his wife to be filed for record, and it was filed the -same day; that he next saw the respondent on March 22, 1920, at the office of the Home Building and Loan Association in Streator; that the amount due to the association for mortgages on the property was deducted and the balance paid to the relator by check; that the respondent went with him to the bank on which the check was drawn and applied to the relator to give him a list of his debts, saying that he would pay the same for him at a great saving; that the respondent falsely represented that the judgments might be lawfully run up to a large sum, and the money would be safe in his hands, and whatever portion was not used for payment of the judgments would be returned to the relator ; that it would not cost the relator for his services more that $65; that he gave $400 to the respondent under that representation and agreement, and that contrary to his agreement the respondent retained $165 for rendering that service. The defense was that the respondent rendered other services as attorney for the relator besides those stated in the information and testified to by the relator, and that the money retained was a fair and reasonable charge for the entire services. A. E. Butters, Roger H. Clark and the respondent testified that the respondent was introduced to the relator in the office of Butters & Clark, in Ottawa; that bankruptcy proceedings in behalf of the relator had been talked of, and Butters & Clark recommended the respondent for employment by relator for his business, and said that whatever advice or service the firm of Butters & Clark had or would render would be for the benefit of the respondent; that the respondent thereupon took over the business of the relator as his attorney; that the respondent prepared a petition and schedules for the contemplated proceedings in bankruptcy which had been talked about at different times and which the relator understood, and that the relator was informed that the probable cost would be $65, besides about $100 attorney’s fees. The respondent testified that he obtained blank forms and prepared a petition and schedules in bankruptcy, but after the relator’s wife died he told relator that he was not a bankrupt and could go no further with the proceedings but he could administer upon her estate, and that he prepared a petition for letters of administration and was preparing to probate her estate when the deed was brought to him. He denied that he made representations testified to by the relator, and said that he made trips to Streator, where he examined justices’ dockets, spending time going through the dockets, compromised the judgment in favor of the Union National Bank, which had been entered on May 31, 1917, for $114.66 and costs, amounting, with interest, to about $135, .for $86, and settled the other judgments. A number of attorneys practicing in LaSalle county testified that the fee of $165 was not more than a reasonable charge for the services performed. A. E. Butters and Roger H. Clark, who had personal knowledge of the service rendered, testified that $165 would be a fair and reasonable fee. Other witnesses testifying in reply to questions on the hypothesis of fact claimed by the respondent, testified to the usual, customary and reasonable fee for like services of attorneys in LaSalle county. Thurlow E. Essington stated that such fee would be from $200 to $250, plus actual expenses. E. M. Griggs said that such charge would be at least $200. Robert E. Larkin fixed the usual and customary fee at $250, and George F. Belford said the fair, usual and customary fee would be $250. The evidence for the respondent showed that while no bankruptcy proceeding was instituted nor any attempt was made to administer the estate of relator’s deceased wife, the respondent made preparation for the same, and the money retained was not alone for services in relation to the judgments. The evidence for respondent was that the amount retained was no more than the usual and customary fee in LaSalle county for the services rendered, and justified the conclusion of the commissioner that the charge contained in the information was not proved. The rule is discharged. Rule discharged.